Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 135a-d, which are mentioned on page 15.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On page 2, line 7, “gratings” should be changed to “ratings”.
Appropriate correction is required.

Claim Objections
Claims 6, 14, and 19 objected to because of the following informalities:  “a second reference lower than the first reference value” should be changed to “a second reference value that is lower than the first reference value”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, 13-16, and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites “perform learning based on the cell information of the solar cell and line information of a string line including the solar cell” and “predict an output of a solar cell module including the solar cell based on the learning”.  The limitations of “perform learning based on the cell information of the solar cell and line information of a string line including the solar cell” and “predict an output of a solar cell 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements – “receive cell information including cell efficiency, cell voltage, and cell current of a solar cell”, “output an output prediction value of the solar cell module”, and using a test apparatus including an interface and a processor to perform the receiving, performing, predicting, and outputting steps.

Regarding “output an output prediction value of the solar cell module”, this limitation does not integrate into a practical application because the limitation merely recites outputting a result of the mental process (i.e., the performing and predicting steps). Further, the outputting step is insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d).1 and 2106.05(g)).
Regarding the test apparatus including an interface and a processor, the test apparatus is recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function of mathematical calculations, i.e., the performing and predicting steps steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of 
Dependent claims 2 and 4-6 are likewise also not patent eligible. The limitations of claims 2 and 4-6 are also directed to the mental process judicial exception and are implemented using generic computer components, and therefore there are no additional elements in claims 2 and 4-6 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.
	Independent Claim 7 recites the same receiving, performing, predicting, and outputting steps that are recited in independent Claim 1, with the receiving, performing, predicting, and outputting steps being performed by a photovoltaic system comprising a solar cell test apparatus.  The photovoltaic system and solar cell test apparatus amount to generic computer components.  Claim 7 additionally recites a solar cell classifying apparatus to “classify a rating of the solar cell based on the output prediction value of the solar cell module from the solar cell test apparatus”.  The limitation of “classify a rating of the solar cell based on the output prediction value of the solar cell module from the solar cell test apparatus”, as drafted, covers performance of the limitation in the mind but for the recitation of generic computer components, i.e., the solar cell classifying apparatus. That is, other than reciting the solar cell classifying apparatus, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a solar cell classifying apparatus to” language, “classify” 
Dependent claims 8-9 and 13-14 are likewise also not patent eligible. The limitations of claims 8-9 and 13-14  are also directed to the mental process judicial exception and are implemented using generic computer components, and therefore there are no additional elements in claims 8-9 and 13-14 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.
	Independent Claim 15 recites the same receiving, performing, predicting, outputting, and classifying steps that are recited in independent Claim 7, with the receiving, performing, predicting, outputting, and classifying steps being performed by a test apparatus of a solar cell comprising an interface and a processor.  The test apparatus of a solar cell comprising an interface and a processor amounts to generic computer components.  Therefore, Claim 15 is also directed to an abstract idea (i.e., a mental process), and is not patent eligible.
Dependent claims 16 and 18-19 are likewise also not patent eligible. The limitations of claims 16 and 18-19 are also directed to the mental process judicial exception and are implemented using generic computer components, and therefore there are no additional elements in claims 16 and 18-19 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN108614612B) in view of Okada (WO2017221463A1) and Ishii (JP201201599A).
Regarding Claim 1, Chen teaches a test apparatus of a solar cell (page 3, third full paragraph, solar photovoltaic cell maximum power tracking system), comprising: an interface to receive cell information including cell voltage, and cell current of a solar cell (page 3, third full paragraph, measuring data including voltage and current are collected); and a processor to perform learning based on the cell information of the solar cell (page 3, measuring data is used to train to obtain the network model), predict an output of a solar cell module including the solar cell based on the learning (page 3, constructing optimizing target function of the output power of the solar photovoltaic cell based on the network model), and output an output prediction value of the solar cell module (page 3, optimal output voltage is calculated by using the genetic algorithm).  
Chen does not teach receiving cell efficiency.  However, in the related art, Okada teaches predicting a power generation amount of solar cells based on the conversion efficiency (see Abstract).  It would have been obvious to one skilled in the art to receive 
Chen and Okada do not teach performing learning based on line information of a string line including the solar cell.  However, in the related art, Ishii teaches obtaining a power generation amount for a solar cell array on the basis of a string arrangement pattern (see Ishii, page 2, second full paragraph).  It would have been obvious to one skilled in the art at the time of the invention to include the string information of Ishii in the system of Chen and Okada, because such calculations are known (see Ishii, page 2, second full paragraph).
Regarding Claim 2, Chen, Okada, and Ishii teach everything that is claimed above with respect to Claim 1.  Chen further teaches wherein the processor performs the learning based on the cell information of the solar cell (page 3, third full paragraph, measuring data is used to train to obtain the network model), predicts the output of the solar cell module based on the learning (page 3, constructing optimizing target function of the output power of the solar photovoltaic cell based on the network model), and outputs the output prediction value of the solar cell module (page 3, optimal output voltage is calculated by using the genetic algorithm).  
Chen does not specifically teach the line information of the string line including the solar cell, and module information of the solar cell module including the string line.  However, in the related art, Ishii teaches obtaining a power generation amount for a solar cell array on the basis of a string arrangement pattern (see Ishii, page 2, second full paragraph).  It would have been obvious to one skilled in the art at the time of the 
Regarding Claim 3, Chen, Okada, and Ishii teach everything that is claimed above with respect to Claim 1.  Chen further teaches a communicator to receive a learning model from a 49/56Docket 3130-3363 server, wherein the processor performs the learning based on the learning model and predicts the output of the solar cell module based on the learning (page 3, step S12, a radial basis neural network is constructed and trained; the construction, which is performed by a computer that is equated to the server of the claim, provides the neural network for training by a processor).  
Regarding Claim 5, Chen, Okada, and Ishii teach everything that is claimed above with respect to Claim 1.  Chen further teaches wherein the cell information further includes temperature information of the solar cell (see Chen, page 2, first full paragraph, environment temperature).  
	Chen does not each that the cell information includes resistance information.  However, Ishii teaches a relationship between current, voltage, and resistance in a solar cell on page 2, third full paragraph.  It would have been obvious to one skilled in the art at the time of the invention to include the resistance information of Ishii in the system of Chen because the relationship of the resistance information to the other cell information, such as voltage and current, is known.

s 4, 7-9, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Okada and Ishii, and further in view of Inoue (JP2004046727A)
Regarding Claim 4, Chen, Okada, and Ishii teach everything that is claimed above with respect to Claim 1.  Chen does not teach a second interface to transmit the output prediction value of the solar cell module to a solar cell classifying apparatus.  However, Inoue teaches classification of solar cells based on maximum output values in at least paragraph [0006].  It would have been obvious to one skilled in the art at the time of the invention to classify the solar cells, as taught in Inoue, based on the output prediction value determined by the Chen, Okada and Ishii, because such classification is a conventional method for solving the problem of configuring a solar cell module that is made up of several solar cells (see Inoue, paragraphs [0002]-[0003]).
Regarding Claim 7, Chen teaches a photovoltaic system (page 3, third full paragraph, solar photovoltaic cell maximum power tracking system) comprising: a solar cell test apparatus to receive cell information including cell voltage, and cell current of a solar cell (page 3, third full paragraph, measuring data including voltage and current are collected); perform learning based on the cell information of the solar cell (page 3, measuring data is used to train to obtain the network model), predict an output of a solar cell module including the solar cell based on the learning (page 3, constructing optimizing target function of the output power of the solar photovoltaic cell based on the network model), and output an output prediction value of the solar cell module (page 3, optimal output voltage is calculated by using the genetic algorithm).  

Chen and Okada do not teach performing learning based on line information of a string line including the solar cell.  However, in the related art, Ishii teaches obtaining a power generation amount for a solar cell array on the basis of a string arrangement pattern (see Ishii, page 2, second full paragraph).  It would have been obvious to one skilled in the art at the time of the invention to include the string information of Ishii in the system of Chen and Okada, because such calculations are known (see Ishii, page 2, second full paragraph).
Chen, Okada, and Ishii do not teach a solar cell classifying apparatus to classify a rating of the solar cell based on the output prediction value of the solar cell module from the solar cell test apparatus.  However, Inoue teaches classification of solar cells based on maximum output values in at least paragraph [0006].  It would have been obvious to one skilled in the art at the time of the invention to classify the solar cells, as taught in Inoue, based on the output prediction value determined by the Chen, Okada and Ishii, because such classification is a conventional method for solving the problem of configuring a solar cell module that is made up of several solar cells (see Inoue, paragraphs [0002]-[0003]).

Regarding Claim 9, Chen, Okada, Ishii, and Inoue teach everything that is claimed above with respect to Claim 7.  Chen further teaches wherein the solar cell test apparatus performs the learning based on the cell information of the solar cell (page 3, third full paragraph, measuring data is used to train to obtain the network model), predicts the output of the solar cell module based on the learning (page 3, constructing optimizing target function of the output power of the solar photovoltaic cell based on the network model), and outputs the output prediction value of the solar cell module (page 3, optimal output voltage is calculated by using the genetic algorithm).  
Chen does not specifically teach the line information of the string line including the solar cell, and module information of the solar cell module including the string line.  However, in the related art, Ishii teaches obtaining a power generation amount for a solar cell array on the basis of a string arrangement pattern (see Ishii, page 2, second full paragraph).  It would have been obvious to one skilled in the art at the time of the 
Regarding Claim 13, Chen, Okada, Ishii, and Inoue teach everything that is claimed above with respect to Claim 7.  Chen further teaches wherein the cell information further includes temperature information of the solar cell (see Chen, page 2, first full paragraph, environment temperature).  
	Chen does not each that the cell information includes resistance information.  However, Ishii teaches a relationship between current, voltage, and resistance in a solar cell on page 2, third full paragraph.  It would have been obvious to one skilled in the art at the time of the invention to include the resistance information of Ishii in the system of Chen because the relationship of the resistance information to the other cell information, such as voltage and current, is known.
Regarding Claim 15, Chen teaches a test apparatus of a solar cell (page 3, third full paragraph, solar photovoltaic cell maximum power tracking system) comprising: an interface to receive cell information including cell voltage, and cell current of a solar cell (page 3, third full paragraph, measuring data including voltage and current are collected); and a processor to perform learning based on the cell information of the solar cell (page 3, measuring data is used to train to obtain the network model), predict an output of a solar cell module including the solar cell based on the learning (page 3, constructing optimizing target function of the output power of the solar photovoltaic cell based on the network model), and output an output prediction value of the solar cell module (page 3, optimal output voltage is calculated by using the genetic algorithm).  

Chen and Okada do not teach performing learning based on line information of a string line including the solar cell.  However, in the related art, Ishii teaches obtaining a power generation amount for a solar cell array on the basis of a string arrangement pattern (see Ishii, page 2, second full paragraph).  It would have been obvious to one skilled in the art at the time of the invention to include the string information of Ishii in the system of Chen and Okada, because such calculations are known (see Ishii, page 2, second full paragraph).
Chen, Okada, and Ishii do not teach classify a rating of the solar cell based on the output prediction value of the solar cell module.  However, Inoue teaches classification of solar cells based on maximum output values in at least paragraph [0006].  It would have been obvious to one skilled in the art at the time of the invention to classify the solar cells, as taught in Inoue, based on the output prediction value determined by the Chen, Okada and Ishii, because such classification is a conventional method for solving the problem of configuring a solar cell module that is made up of several solar cells (see Inoue, paragraphs [0002]-[0003]).
Regarding Claim 16, Chen, Okada, Ishii, and Inoue teach everything that is claimed above with respect to Claim 15.  Chen further teaches wherein the processor 
Chen does not specifically teach the line information of the string line including the solar cell, and module information of the solar cell module including the string line.  However, in the related art, Ishii teaches obtaining a power generation amount for a solar cell array on the basis of a string arrangement pattern (see Ishii, page 2, second full paragraph).  It would have been obvious to one skilled in the art at the time of the invention to include the string information of Ishii in the system of Chen and Okada, because such calculations regarding solar strings are known (see Ishii, page 2, second full paragraph).
Regarding Claim 17, Chen, Okada, Ishii, and Inoue teach everything that is claimed above with respect to Claim 15.  Chen further teaches a communicator to receive a learning model from a 49/56Docket 3130-3363 server, wherein the processor performs the learning based on the learning model and predicts the output of the solar cell module based on the learning (page 3, step S12, a radial basis neural network is constructed and trained; the construction, which is performed by a computer that is equated to the server of the claim, provides the neural network for training by a processor).  
Regarding Claim 18, Chen, Okada, Ishii, and Inoue teach everything that is claimed above with respect to Claim 15.  Chen further teaches wherein the cell 
	Chen does not each that the cell information includes resistance information.  However, Ishii teaches a relationship between current, voltage, and resistance in a solar cell on page 2, third full paragraph.  It would have been obvious to one skilled in the art at the time of the invention to include the resistance information of Ishii in the system of Chen because the relationship of the resistance information to the other cell information, such as voltage and current, is known.

Allowable Subject Matter
Although there are no prior art rejections for Claims 6, 14, and 19, the Examiner cannot comment on their allowability until the rejections under 35 U.S.C 101 are satisfactorily addressed.
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        

/ALESSANDRO V AMARI/Supervisory Patent Examiner, Art Unit 2863